           Case 2:20-cr-00029-RFB-BNW Document 28
                                               27 Filed 06/22/20 Page 1 of 4



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 Nevada Bar Number 13644
   BRETT C. RUFF
 3 Assistant United States Attorney
   501 Las Vegas Boulevard South, Suite 1100
 4 Las Vegas, Nevada 89101
   Tel: 702.388.6336 / Fax: 702.388.6418
 5 Brett.Ruff@usdoj.gov
   Attorneys for the United States
 6

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8

 9 UNITED STATES OF AMERICA,

10                 Plaintiff,                        Case No.: 2:20-cr-00029-RFB-BNW
11                 v.                                 STIPULATION TO CONTINUE
                                                      HEARING ON REVOCATION OF
12   DEMETRIUS WARE,                                  PRETRIAL RELEASE
13                 Defendant.                         (First Request)
14

15         IT IS HEREBY STIPULATED AND AGREED by and between, Brett Ruff,

16 Assistant United States Attorney, representing the United States of America, and Brandon

17 Jaroch, Assistant Federal Public Defender, representing Defendant Demetrius Ware, that

18 the pretrial revocation hearing in the above-captioned case, which currently is scheduled

19 for June 23, 2020 at 2:00 p.m., be continued by 30 days and reset to a time and date

20 acceptable to the Court.

21         1.     On February 19, 2020, defendant was charged in a federal indictment with (1)

22 Prohibited Person in Possession of a Firearm and (2) Possession of a Firearm in a School

23 Zone.

24
           Case 2:20-cr-00029-RFB-BNW Document 28
                                               27 Filed 06/22/20 Page 2 of 4



 1          2.      Defendant made his initial appearance before the Hon. Brenda Weksler on

 2   February 21, 2020 and was released on a personal recognizance bond, subject to certain

 3   conditions.

 4          3.      On May 2, 2020, defendant was arrested by the Henderson Police Department

 5   and charged with Own or Possess a Firearm by Prohibited Person. Defendant is scheduled

 6   to be arrainged on that charge on July 1, 2020 in Henderson Justice Court.

 7          4.      On May 29, 2020, the U.S. Pretrial Services Office alerted the Court to

 8   defendant’s potential violation of his pretrial release conditions.

 9          5.      On June 17, 2020, defendant made his initial appearance in relation to a

10   potential violation of his pretrial release conditions. The Hon. Elayna Youchah ordered that

11   defendant be released pending the hearing on revocation of pretrial release and imposed a

12   new condition of pretrial release: “The defendant is not [to] be in association with any

13   individual who posses[es] a firearm, destructive device or other dangerous weapons.” ECF

14   No. 26 at 4.

15          6.      Defendant currently is out of custody and has expressed his intention to

16   abide by the current conditions of pretrial release.

17          7.      The parties jointly request a 30 day continuance of the hearing on the

18   revocation of pretrial release to, inter alia, permit the parties adequately to prepare for the

19   hearing, allow the parties to work toward a joint resolution of this matter, and permit

20   defendant to demonstrate compliance with his conditions of pretrial release, as modified.

21   ///

22   ///

23   ///

24   ///

                                                     2
           Case 2:20-cr-00029-RFB-BNW Document 28
                                               27 Filed 06/22/20 Page 3 of 4



 1          8.     The parties believe the above constitutes good cause to continue the hearing

 2   by 30 days until a time and date that is acceptable to the Court.

 3

 4   DATED: June 22, 2020

 5
      RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
 6    Federal Public Defender                          United States Attorney
 7

 8    By /s/ Brandon Jaroch                            By /s/ Brett Ruff_
      BRANDON JAROCH                                   BRETT RUFF
 9    Assistant Federal Public Defender                Assistant United States Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   3
           Case 2:20-cr-00029-RFB-BNW Document 28
                                               27 Filed 06/22/20 Page 4 of 4



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,
 4                 Plaintiff,                         Case No.: 2:20-cr-00029-RFB-BNW
 5                 v.                                 ORDER
 6   DEMETRIUS WARE,
 7                 Defendant.
 8

 9          IT IS ORDERED that the pretrial revocation hearing currently scheduled for June 23,
                                       July 23, 2020
10                                                                    1:30 PM.
     2020 be vacated and continued to ________________ at the hour of ___:___ __.m..

11                    22nd
            DATED this ___ day of June, 2020.
12

13

14                                              HON. BRENDA WEKSLER
                                                UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

                                                 4
